OPINION

Per Curiam:

Convicted by jury verdict of robbery (NRS 200.380), Juanita *553Harmon claims there is insufficient evidence to support the verdict. We disagree.
The record indicates, inter alia, that (1) Harmon was identified by the victim as the perpetrator of the robbery, and (2) in statements to police officers, Harmon indicated she had committed the crime. In light of these facts, we conclude there is substantial evidence to support the verdict and, thus, it will not be disturbed on appeal. Watkins v. State, 93 Nev. 100, 560 P.2d 921 (1977); Nix v. State, 91 Nev. 613, 541 P.2d 1 (19751, and cases cited therein.
Affirmed.